UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KAHENE PETERKIN,

                                Plaintiff,

                    -against-
                                                                  19-CV-7819 (CM)
 DR. LEE, SHAWAGUNK CORRECTIONAL
 FACILITY; BENJAMIN OAKES, PA                                ORDER TO SHOW CAUSE
 SOUTHPORT CORR; CARL
 KOENINGSMAN COMM DEPT OF HEALT
 SERV.,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, who is currently incarcerated at Auburn Correctional Facility, is proceeding pro

se and in forma pauperis. He filed this complaint alleging that Defendants violated his

constitutional right to adequate medical treatment for a thyroid condition. By order dated

September 20, 2019, the Court directed Plaintiff to amend his complaint to address deficiencies

in his original pleading. Plaintiff filed an amended complaint on October 1, 2019, and the Court

has reviewed it. For the following reasons, Plaintiff is ordered to show cause why this matter

should not be transferred to the United States District Court for the Western District of New

York.

                                   STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is
immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        In his original complaint, Plaintiff named as defendants Commissioner of Administrative

Services Daniel F. Martuscello, and Commissioner of Health & Medical Services Carl


                                                   2
Koeningsman, both of whom are in Albany, New York, and Quick Chill Food Services, located

in Rome, New York. According to Plaintiff, the events giving rise to this complaint occurred

from 2008 through 2017, at the following correctional facilities: Downstate, Sing Sing, Elmira,

Clinton, Great Meadow, Upstate, and Green Haven.

        Plaintiff alleged that “after years of being denied a blood test for allergies to soy,” a 2013

MRI revealed that Plaintiff had two nodules on his thyroid. A biopsy indicated that the nodules

were benign, but “in the next six months” the nodules “enlarged in size.” Plaintiff began

“researching soy,” and learned that its consumption “caused hypothyroidism,” but “medical

disregarded [his] complaints.” Finally, at some point in 2017, a nurse “understood” Plaintiff, had

him tested, and the test revealed that he is allergic to soy. Plaintiff’s claim is that “the whole

time” he was “denied a no-soy diet.” Plaintiff wrote to Defendant Koeningsman, who initially

denied Plaintiff’s request for the special diet, although Plaintiff’s dietary request was approved in

July 2017. In January 2018, Plaintiff had a thyroidectomy, and he requires ongoing medication

and blood testing.

        By order dated September 20, 2019, the Court directed Plaintiff to file an amended

complaint to assert timely § 1983 claims, and to name defendants who were personally involved

in violating his constitutional rights in this District. 1




        1
          Plaintiff previously filed eight cases in this Circuit, four of which he filed during the
time period covered by this complaint. See Peterkin v. Halko, ECF 1:08-CV-8428, 21 (S.D.N.Y.
Sept. 4, 2019) (dismissing for failure to exhaust claims of allegedly inadequate medical treatment
at Sing in July 2008); Peterkin v. Smith, No. 12-CV-398 (N.D.N.Y. Aug. 16, 2012) (dismissing
complaint alleging denial of adequate medical treatment for degenerative disk disease at Upstate
Correctional Facility in February 2012); Peterkin v. Karandy , No. 14-CV-599 (N.D.N.Y. Jan. 27,
2015) (dismissing for failure to state a claim amended complaint alleging inadequate medical
care for treatment of thyroid cist at Great Meadow from 2012 through 2014); Peterkin v.
Summers, No. 17-CV-6106 (W.D.N.Y. filed Feb. 17, 2017) (pending complaint alleging
infringement on religious practice at Elmira Correction). In the September 20, 2019 order, the

                                                     3
       Plaintiff filed an amended complaint naming as Defendants Dr. Chung Lee, a doctor at

Shawangunk Correctional Facility, Benjamin Oakes, a physician’s assistant at Southport

Correctional Facility, and Koeningsman. Plaintiff alleges that on November 6, 2016, he was

transferred from Southport Correctional Facility to Shawangunk Correctional Facility. At

Southport, Plaintiff informed Dr. Lee that from 2013 through 2016, “every sonogram showed a

continuous[] growth in nodules on” his throat. Dr. Lee denied Plaintiff’s request for “an allergy

test to soy.” Two months later, Plaintiff was transferred back to Southport, and he continued to

complain about pain and burning “in the thyroid area.” PA Oakes denied Plaintiff’s request for an

allergy test because Plaintiff did not “say” he was allergic to soy “upon arrival to facility.”

Plaintiff complained to Koeningsman, but never got a response.

                                           DISCUSSION

       Under the general venue provision, a civil action may be brought in:

           a judicial district in which any defendant resides, if all defendants are
           residents of the State in which the district is located; (2) a judicial district in
           which a substantial part of the events or omissions giving rise to the claim
           occurred . . . ; or (3) if there is no district in which an action may otherwise be
           brought as provided in this section, any judicial district in which any
           defendant is subject to the court’s personal jurisdiction with respect to such
           action.

28 U.S.C. § 1391(b).

       For venue purposes, a “natural person” resides in the district where the person is

domiciled. 28 U.S.C. § 1391(c)(1). Under § 1391(c), a person resides in the district where he or

she is “domiciled.” See 28 U.S.C. § 1391(c)(1).




Court noted that, in light of his litigation history, Plaintiff would be hard-pressed to show that he
was unable to timely file these claims.



                                                  4
        Plaintiff claims that a substantial part of the events or omissions giving rise to his claims

occurred at Southport Correctional Facility, Shawangunk Correctional Facility, and in Albany,

New York. Southport is located in Pine City, New York, in Chemung County; Shawangunk

Correctional Facility is located in Walkill, New York, in Ulster County; and Albany, New York,

is located in Albany County. The counties of Chemung and Albany are located in the Northern

District of New York, and Chemung County is located in the Western District of New York.

None of the Defendants named in this complaint appear to be located within this District, and

Plaintiff does not allege that any of the events giving rise to this complaint occurred within this

District.

        Because Plaintiff is not required to allege – and, in fact, may not know – where the

Defendants live, it is unclear whether venue is proper in the Southern District of New York under

28 U.S.C. § 1391(b)(1). Plaintiff alleges, however, that his constitutional rights were violated in

Ulster County, Albany County, and Chemung County, and therefore this case could have been

filed in either the Northern District of New York or the Western District of New York, under 28

U.S.C. § 1391(b)(2).

        For these reasons, and “in the interest of justice,” the Court is inclined to transfer this

case to the Western District of New York under 28 U.S.C. § 1404(a). The Court directs Plaintiff

to show cause why this matter should not be transferred to the United States District Court for

the Western District of New York. Should Plaintiff not wish to litigate this matter in that court, he

may move to voluntarily withdraw this action under Federal Rule of Civil Procedure 41(a).

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, and note service on

the docket. Plaintiff is ordered to show cause why this matter should not be transferred to the

United States District Court for the Western District of New York. In the alternative, Plaintiff


                                                   5
may move to voluntarily withdraw this complaint. Plaintiff must submit a declaration to this

Court’s Pro Se Intake Unit within thirty days of the date of this order, and label the document

with docket number 19-CV-7819 (LAPCM). No summons will issue at this time. If Plaintiff fails

to comply within the time allowed, and he cannot show good cause to excuse such failure, the

matter will be transferred to the United States District Court for the Western District of New

York.

        The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    November 12, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 6
